Title: Pennsylvania Hospital: Report of the Weekly Committee, 24 November 1753
From: Pennsylvania Hospital
To: 


Novr: 24th 1753
The Weekly Committee appointed to attend the Hospital for the Month past, do Report as follows.

  
  

Octr: 31st
No Application for Admission nor was any Discharg’d.


Novr: 3d
Mary Brown admitted 22d Sept. being cur’d was order’d to be discharg’d.



Elizabeth Ellis of this City, Wife of Jos: Ellis, being a Lunatick was admitted, as a poor Patient, Doctor Cadwallader being Security to indemnify the Hospital as Usual.


7th
William Hellen who is a Servant to John Blakley, being afflicted with corrosive Ulcers in his Arm was admitted as a private Patient at 10s. per Week to be paid by John Bleakly and he is under the Care of Dr: Thos: Bond.



Elizabeth Ellis above mention’d being much amended was discharg’d.


10th
None apply’d for Admittance nor were any discharg’d.


14
Theophilus Whaley, admitted 26 Sept. being cur’d of old Ulcers in his Leg, is order’d to be discharg’d.


17th
Francis Buckley a poor Sailor was admitted into the Hospital being in a very bad Condition with sore Legs. B Franklin is his Security to indemnify the Hospital as usual.



Theophilus Whaley came to return Thanks for the Benefit he had received and gave his Promisary Note for three Pounds ten Shillings payable to the Treasurer, and said Note is given to the Matron to receive the Money when he shall be able to pay.


21st
The Overseer of the Poor of Oxford applied in behalf of a Dropsical Man, and was told that upon engaging to pay for his Board and for his Burial in Case of his Death, he might be admitted.



None admitted or discharg’d.


We have examin’d the Matrons Account and find that she has paid for House Expences since the 27th of last Month including


40s. to Eliza: Sweeting
  
£32
13
3


And that a Ballance was due to her atlast Settlement
}

  
  7


  

£32
13
10


That she received from the Treasurer
  
£30




  And of Nathl Cope for his Note
  
2




  Ballance due to her is

  
  13
  10



  
£32
13
10


N.B. The Wood bought is 6½ Cord at 18s. and Cording
  
£5
18
1


  And the Account Beer
  
  6
  10
  



  
£12
8
1

  
    This Sum is included in the within
    
£32
13
10


  And that the Patients remaining in the Hospital are


Poor
On Pay


James Steward
William Hellen


Chas. Dickinson
Dominicus Bartholomew


Francis Buckly


James Dorraugh


Thomas Hartley


Ann Shebard


Alice Hauskins


  
    Benja: Franklin
    Evan Morgan
  
